SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Sept 8, 2015 Date of Report (Date of Earliest Event Reported) HOVERINK INTERNATIONAL HOLDINGS INC. (Exact Name of Registrant as Specified in its Charter) SKY RUN ACQUISITION CORPORATION (Former Name of Registrant as Specified in its Charter) Delaware 000-54830 46-3590875 (State or other (IRS Employer jurisdiction (Commission File Number) Identification No.) of incorporation) 10250 Constellation Boulevard, Suite 2200 Century City, California 90067 (Address of Principal Executive Offices) 215 Apolena Avenue Newport Beach, California 92662 (Former Address of Principal Executive Offices) 888-511-7853 (Registrant's Telephone Number) ITEM 3.02 Unregistered Sales of Equity Securities On February 16, 2015, Hoverink International Holdings Inc. (formerly Sky Run Acquisition Corporation) (the "Registrant" or the "Company") issued 13,372,000 shares of its common stock pursuant to Section 4(2) of the Securities Act of 1933 at par representing 96.3% of the total outstanding 13,872,000 shares of common stock: WHEREAS,On February 16, 2015, the Company effected the following events: Redeemed an aggregate of 19,500,000 of the then 20,000,000 shares of outstanding stock at a redemption price of par. James Cassidy and James McKillop, both directors of the Company and the then president and vice president, respectively, resigned such directorships and all offices of the Company. Cassidy and McKillop each beneficially retain 250,000 shares of the Company's common stock. The Company issued an aggregate of 13,372,000 shares of its common stock pursuant to Section 4(2) of the Securities Act of 1933 at par representing 96.3% or 13,372,000 shares. Current Board of Directors and Executive Officers: Name Age Position Davidra Sajna
